DETAILED ACTION
This office action is in response to the application filed on March 29, 2021.  
Claims 1-13 are currently allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination quotation of pre-AIA  may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a transmitter” and “a reading section” of indep. claim 1; “an input section” of claim 3; “a display section” of claim 8; and “an input section” of claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations are covered by the structure(s) from the original disclosure as following
“a transmitter” (see Yoshida et al., i.e. in Fig. 2 and in para. 27, disclose the transmitter 60) and “a reading section” (see Yoshida et al., i.e. in Fig. 2 and in para. 27, disclose the reading section 40) of indep. claim 1; 
“an input section” (see Yoshida et al., i.e. in Fig. 2 and in para. 27, disclose the input section 24) of claim 3; 
“a display section” (see Yoshida et al., i.e. in Fig. 2 and in para. 27, disclose the display section 70) of claim 8; and 
“an input section” (see Yoshida et al., i.e. in Fig. 2 and in para. 27, disclose the input section of claim 12. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image reading apparatus, an image reading system, and an image reading method for reading an image from a document (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Yoshida et al. (U.S. Patent No. 6,184,999 B1), among others, an image processing apparatus comprising an image reader which reads image, an image memory which stores image data read by said image reader, a compressor which reads out image data previously stored in said image memory, and compresses image data reading out, and a controller which controls starting operation of said compressor so as not to complete compressing image data in said image memory before completion of storing image 
    PNG
    media_image1.png
    645
    494
    media_image1.png
    Greyscale
data into said image memory (which implies the compression processing is based on the reading and storing of the image data), see Yoshida et al., i.e. in col. 1, ll 44-52 and etc. Further, in Fig. 4, 6, 11 and etc., disclose that “… when the compression speed of best image compression is designated B1, and the compression speed of worst image compression is designated B2, the values between the diagonal lines are the compression speed of compressor 303. However,  the teachings of Yoshida et al., do not disclose or suggest fully, among the other limitations, the additional required limitation of “a controller that executes an image generation process of generating a single first image file from image data of the document read by the reading section, and causes the transmitter to transfer the first image file to the external terminal connected via the network, wherein the controller executes a compression rate determination process of determining a compression rate of a second image file in the image generation process, based on a transfer rate of the network when the first image file is transferred to the external terminal and a reading rate of the reading section”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-10, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.

With regard to Claim 11, the closest prior arts of record, Yoshida et al. as discussed and set forth above, also incorporated by reference herein, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…wherein a compression rate determination process of determining a compression rate of a second image file in the image generation process based on a transfer rate of the network when the first image file is transferred to the external terminal and a reading rate of a reading section is executed”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claim 12, the claim is depending from the independent Claim 11, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 13, the closest prior arts of record, Yoshida et al. as discussed and set forth above, also incorporated by reference herein, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… and a compression rate determination process step of determining a compression rate of a second image file in the image generation process step, based on a transfer rate of the network when the first image file is transferred to the external terminal and a reading rate of the reading section”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-13 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675